Citation Nr: 1410723	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-11 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, granted service connection for diabetes mellitus, type II, and assigned a 20 percent disability rating, effective July 1, 2006.  

In May 2007, the Veteran filed a timely notice of disagreement.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal, via VA Form 9, in April 2009.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The issue of an initial rating in excess of 10 percent for posttraumatic stress disorder, effective July 1, 2006, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

During the hearing, the Veteran described diabetic symptoms which suggest a worsening of his condition.  The Board notes that the Veteran was most recently afforded a VA examination to assess his diabetes in September 2010.  Because the VA examination is over three years old and there may have been a significant change in his condition since then, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); see also Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the record indicates there are missing, relevant treatment records.  During the hearing, the Veteran testified that he receives monthly treatment for his diabetes at both the VA and at Tripler Army Medical Center.  The most recent VA records in the file are dated October 2010 from the VA facility in Honolulu, Hawaii, while the most recent records from Tripler are dated December 2011.  Accordingly, any outstanding records from these facilities should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the increased rating claim for diabetes mellitus.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding non-VA records, including those pertaining to diabetic care at the Tripler Army Medical Center, dated from December 2011 to the present.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

If the Veteran responds, assist him in obtaining any additional evidence identified.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Obtain all VA treatment records from the Honolulu VA healthcare facility and its inclusive clinics dated from October 2010 to the present.  

3. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of his diabetes mellitus, type II.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner must specifically note whether the Veteran requires insulin, must adhere to a restricted diet and/or regulate his activities because of his diabetic condition.

4.  After completing the above, conducting any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



